—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Garson, J.), dated January 28, 1998, which granted the motion of the defendants for a change of the venue of the action from Kings County to Orange County.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the Clerk of the Supreme Court, Orange County, is directed to transfer the file in the action to the Clerk of the Supreme Court, Kings County.
The Supreme Court incorrectly determined that the defendants demonstrated a sufficient necessity for a change of venue for the convenience of material witnesses, pursuant to CPLR 510 (3) (see, Rampe v Guiliani, 227 AD2d 605; O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Moreover, venue was properly situated in Kings County, since the defendant Herman Klein maintains a residence in Kings County (see, CPLR 503). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.